DETAILED ACTION
1.	This communication is in response to the Application filed on 11/25/2019. Claims 1-20         are pending and have been examined.  
Double Patenting

2.         Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims of U.S. patent 10528664 (original application 16/183305) in view of the references cited in the Office actions for 16/183305. Details of the corresponding independent claims are compared below. 
Dependent claims, though not entirely reciting the same limitations (for example, Boolean flag is recited in some claims of the present application, while not in application 16/183305), are rejected because they depend on a rejected base claim. Furthermore, claim 5 of the present application is the same as claim 4 of application 16/183305. Claim 8 of the present application is the same as claim 9 of application 16/183305. Claim 9 (and claim 16) of the present application is the same as combined claims 10 and 11 of application 16/183305. Claim 10 of the present application is the same as claim 8 of application 16/183305.

Claim 1 (and similarly independent claims 12, 20) of the present application:
 “A system comprising: a processor; a data reader coupled to the processor to:  sreceive an input indicative of a data stream; and convert the data stream into one or more data blocks, each data block representing a logical division of content from the data stream; a tokenizer coupled to the processor to split the one or more data blocks into a plurality of tokens using tokenization techniques; 10an interpretation graph creator coupled to the processor to: create an interpretation graph providing alternative interpretations of at least one of each token and a sequence of tokens of the one or more data blocks, an alternative interpretation being represented as a path through the interpretation graph, wherein the interpretation graph 15includes lexical items connected by vertices to define the path, a vertex representing a junction point between two lexical items; and    augment the interpretation graph by performing at least one of: 58D17-425-03397-51-USPATENT APPLICATIONdetermining a confidence score for each of the lexical items based on at least one of a tag associated with a lexical item, external data, and a predetermined rule; and modifying the confidence score associated with each of the 

Claim 1 of U.S. patent 10528664:

“A system comprising: a processor; a data reader coupled to the processor to, receive an input, wherein the input is indicative of a data stream; read data from the data stream and convert the data stream into one or more data blocks, wherein each data block represents a logical division of content from the data; and create an initial interpretation graph comprising of the one or more data blocks joined by vertices, wherein the vertices represent junction points in the input comprising of a start point of a data block and an end point of the data block; a tokenizer coupled to the processor to split the one or more data blocks into tokens to derive a plurality of tokens from the one or more data blocks using tokenization techniques; an interpretation graph creator coupled to the processor to expand the interpretation graph providing alternative interpretations of each token of the one or more data blocks, an alternative interpretation represented as a path through the interpretation graph, wherein the interpretation graph includes, 2PATENTAtty Docket No.: D17-425-03397-00-US App. Ser. No.. 16/183,305additional vertices and lexical items, wherein a lexical item includes at least one of a data block, a syntactic interpretation, a semantic interpretation, and a token; the additional vertices representing junction points between the lexical points, each of the vertices including zero or more arcs directed to zero or more lexical items, an arc being a connection between two vertices passing through the lexical items; and the lexical items representing the alternative interpretations of the input covering a range of the input spanned by two vertices; wherein to expand the interpretation graph the interpretation graph creator is to augment and refine the interpretation graph by performing at least one of,      creating a new lexical item and adding the new lexical item to the interpretation graph from one existing vertex from the vertices to another vertex in the additional vertices; creating a sequence of new lexical items, each lexical item in the sequence being joined in order by a vertex, wherein the sequence is added to the interpretation graph from one existing vertex from the vertices to another vertex in the vertices; determining a confidence score for each of the lexical items based on at least one of tags associated with a lexical item, external data, or predetermined rules; and modifying the confidence score associated with each of the lexical items; and a selector coupled to the processor to select the alternative interpretation from the interpretation graph, wherein the selector is to, 3PATENTAtty Docket No.: D17-425-03397-00-US App. Ser. No.: 16/183,305compute an overall confidence score for the path in the interpretation graph from one vertex to another; and search through the interpretation graph to identify the path from a first vertex to a last vertex with a highest overall confidence score.”
Conclusion 
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/21/2021Primary Examiner, Art Unit 2659